Citation Nr: 1044588	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral neuropathy, 
blood clots and blockage of the right lower extremity, to include 
as secondary to service-connected varicose veins of the left 
lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent 
for thrombophlebitis and varicose veins of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney At 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 
1943.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied an increased disability rating 
for service-connected thrombophlebitis and varicose veins of the 
left lower extremity.  Thereafter, the case was transferred to 
the RO in St. Louis, Missouri.  

In a February 2004 decision, the Board denied the Veteran's claim 
for an increased disability rating for his service-connected 
thrombophlebitis and varicose veins of the left lower extremity.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a December 
2006 order, vacated the Board's February 2004 decision and 
remanded the case for readjudication consistent with the joint 
motion for remand.  In June 2008 the Board remanded the case for 
further development consistent with the joint motion for remand.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

During the course of the Veteran's appeal, he subsequently 
perfected his appeal of an October 2006 rating decision that 
denied his claim for service connection for peripheral 
neuropathy, blood clots and blockage of the right lower 
extremity, to include as secondary to service-connected varicose 
veins of the left lower extremity.  He also perfected his appeal 
of a January 2009 rating decision that denied an increased rating 
decision for his service-connected peripheral neuropathy of the 
lower left extremity.  These issues have been merged into the 
instant appeal.

A review of the claims files reveals that, although the October 
2006 rating decision clearly reopened and then denied the 
Veteran's claim of entitlement to service connection for 
peripheral neuropathy, blood clots and blockage of the right 
lower extremity on its merits, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim may 
not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Therefore, the issue on the title page 
has been modified to reflect the current disposition of the 
claim.

In September 2010, the Veteran testified at a travel board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with his 
claims folders.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

Reasons for Remand: To provide the Veteran proper notice and to 
afford him a VA examination.

During the pendency of the Veteran's appeal, the Court, in Kent. 
v. Nicholson, 20 Vet. App. 1 (2006), established significant new 
requirements with respect to the content of VA's duty to assist 
notice which must be provided to a veteran who is petitioning to 
reopen a claim.  The Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  In order to satisfy 
the legislative intent underlying the regulatory notice 
requirement to provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the duty to 
notify requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  

The Veteran is attempting to reopen his previously denied claim 
for service connection for peripheral neuropathy, blood clots and 
blockage of the right lower extremity as secondary to his 
service-connected left lower extremity.  Unfortunately, he has 
never been provided a notice letter since the prior August 2005 
rating decision advising him that he needed to submit new and 
material evidence to reopen the previously denied claim, or of 
the basis for the previous denial.  The Veteran should be 
provided notice of what constitutes new and material evidence in 
his case, the bases for the prior denial and the evidence and 
information necessary to reopen the claim in compliance with 
Kent.

In compliance with the Board's June 2008 remand, the Veteran was 
afforded a VA peripheral vascular examination in December 2008 to 
assess the current severity of his service-connected 
thrombophlebitis and varicose veins of the left lower extremity.  
The Veteran's service-connected peripheral neuropathy of the left 
lower extremity was also evaluated at the time of the 
examination.  However, the examiner, while diagnosing 
postphlebitic syndrome of the left lower extremity, opined that 
it was more likely that the Veteran's current symptoms were 
secondary to other conditions such as his severe arterial 
insufficiency.  The examiner did not attempt to differentiate the 
Veteran's symptoms related to peripheral neuropathy and to 
thrombophlebitis and varicose veins of the left lower extremity 
from those of his other disabilities, to the extent that they 
overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition,  38 C.F.R. § 3.102 requires that reasonable doubt on 
any issue be resolved in the veteran's favor, and that such signs 
and symptoms be attributed to the service-connected condition).  

Finally, the Board notes that, during his September 2010 personal 
hearing, the Veteran testified that his left leg symptoms have 
worsened since the most recent December 2008 VA examination.  

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (noting that where entitlement to compensation 
has already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern).  In light of the foregoing, the Board is of the opinion 
that a new VA examination is in order.  





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send a revised notice 
letter regarding the request to reopen the 
claim for service connection for peripheral 
neuropathy, blood clots and blockage of the 
right lower extremity.  The notice letter 
must describe the elements necessary to 
establish service connection for this 
disability, must explain the definition of 
new and material evidence, and must describe 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection that 
were found insufficient in the previous 
denial of service connection.  Kent. v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the notice must inform the 
Veteran of the element missing necessary to 
substantiate the claim for service connection 
on both direct and secondary bases.

2.  The Veteran should be afforded another 
appropriate VA examination to assess the 
current severity of his thrombophlebitis and 
varicose veins, as well as his peripheral 
neuropathy of the lower left extremity.  The 
entire claims files must be made available to 
the physician performing the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All appropriate 
tests and studies should be accomplished.  
All clinical findings should be reported in 
detail and the examination report should 
comply with all AMIE protocols for rating 
such disabilities.  The examiner is requested 
to describe the Veteran's symptomatology in 
connection with his thrombophlebitis, 
varicose veins and peripheral neuropathy of 
the left lower extremity exclusively.  To the 
extent practicable, the examiner should 
attempt to distinguish between symptoms 
possibly associated with other disabilities 
such as arterial insufficiency as opposed to 
the service-connected disabilities.  If such 
differentiation cannot be made, the examiner 
should so state.  Any opinion should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should 
be set forth in the examination report. 

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
these claims.

3.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


